DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/23/2021, 10/25/2021, and 018/28/2202 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
The Examiner additionally notes that the rejections herein are similar (with additional analysis) to the Applicant provided international Written Opinion for corresponding PCT/US2021/030600 mailed on July 29, 2021.
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) (48, 46, 44, 38, 50, and a box near 38 need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. The Examiner notes that multiple figures are substantially similar for showing structure, and the Examiner considers labeling of fig. 3 alone sufficient.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 Applicant is reminded of the proper content, language, and format for an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
of phrases which can be implied (e.g., “Described are” and “Various system embodiments are provided”); and
for purported merits and comparisons to prior art.
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive (MDLC system is merely a system within a conventional category and not a title indicative of the invention within/for MDLC) A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

MPEP 2173.05(b)(II):
A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1,
 The limitations pertaining to each “fluidic path” fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus the claim is indefinite. The claims merely recite the result of the volume of the first fluidic path is equal to a sum of a volume of the second fluidic path an d a volume of the first fluidic path, without regard to the system comprising structure defining said fluid paths (dependent claim 4 partly addresses this issue, but still does not explicitly state that the system comprises the tubing), the Examiner further emphasizing that the start and end points of the paths (e.g., a detector in communication with the switching valve through a first fluidic path comprises—not consisting only of—the fluidic path therebetween; put less abstractly, multiple tubing with possibly other intermediate components could be therebetween with a path referencing only a portion thereof such as a single tubing and/or a tubing with a component, etc., which the Examiner notes as variable objects defining the fluidic path) and thus leaving the boundaries of the claim scope unclear. Dependent claims do not resolve these issues (see however note above pertaining to claim 4 overcoming in part). Claim 2 is likewise rejected for substantially similar reasons for the limitations pertaining to the fluidic paths thereof.
 
Regarding claim 12,
 there is insufficient antecedent basis for the limitation “the second fluidic loop valve" in the claim, and further related thereto, the claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections (i.e., between the second fluidic loop valve and the other components).  See MPEP § 2172.01. The Examiner notes that possible correction thereof includes amendment of claim dependency to instead depend on claim 2. Additionally, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) associated with the phrase are part of the claimed invention. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences lead to confusion over the intended scope of a claim.  See MPEP § 2173.05(d).

Claim(s) 6 are rejected under both 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention and  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6,
 Applicant introduces non-limiting (more particularly, broadening) claim limitation that the (paraphrasing and simplifying) Volume1=Volume2+Volume3 of independent claim 1 now has a broadened tolerance of inequality. While Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements, the Examiner suggests merely inserting “substantially” or similar language into independent claim 1 in association with equal (e.g., “substantially equal”).

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Applicant cited Jorgenson et al (US 5240577 A; hereafter “Jorgenson”).
Regarding independent claim 1,
 Jorgenson teaches a multidimensional liquid chromatography system (Title “Two-dimensional High-performance Liquid Chromatography/capillary Electrophoresis”), comprising:
a switching valve (fig. 2, valve assembly “10” attached to storage loop 12; Examiner notes 10 is not labeled in fig. 2, however see fig. 1 showing 10 and relationship to loop 12) operable in at least two valve states (at least run and inject states);
a detector (fig. 2, detector 51) in communication with the switching valve (fig. 2, valve assembly “10”) through a first fluidic path (see path between detector 51 and valve assembly “10”, at least a portion thereof);
a routing valve (fig. 2, tee 20) (tee controls flow) in communication with the switching valve (fig. 2, valve assembly “10”) (col. 6, ll. 16-28, Examiner notes can be used to route to waste or to a means to collect fractions or for injection via CZE capillary) through a second fluidic path (see fig. 1, path through tubing 21, at least a portion thereof); and
a first fluidic loop valve (fig. 2, valve 32 with loop 33) in communication with the routing valve (fig. 2, tee 20) through a third fluidic path (see path from valve 32 to tee 20, at least a portion thereof),
(broad reasonable interpretation follows) wherein a volume of the first fluidic path (see path between detector 51 and valve assembly “10”, at least a portion thereof) is equal to a sum of a volume of the second fluidic path (see fig. 1, path through tubing 21, at least a portion thereof) and a volume of the third fluidic path (see path from valve 32 to tee 20, at least a portion thereof).
The Examiner notes that a determination of whether a wherein/whereby/adaptation clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. In the present case, Applicant has not claimed the structure of the fluidic paths as part of the system. Therefore the aforementioned wherein clause does not define any claimed structure and accordingly can not serve to distinguish (this holds true for all other dependent claims that likewise do not claim the structure of the fluidic paths as part of the system). Furthermore, the Examiner emphasizes that Applicant has not claimed the start and end points of the paths, merely that the communications are through paths

Regarding claim 8, which depends on claim 1,
 Jorgenson teaches wherein, when the switching valve (fig. 2, valve assembly “10”) is in a first valve state (run), a liquid received at a first port of the switching valve (fig. 2, valve assembly “10”) flows to the detector (fig. 2, detector 51)  and, when the switching valve (fig. 2, valve assembly “10”) is in a second valve state (inject), the liquid received at the first port flows to the routing valve (fig. 2, tee 20).

Regarding claim 9, which depends on claim 1,
 Jorgenson teaches further comprising a first dimension column (reverse phase column) and a second dimension column (electrophoresis column) in communication with the switching valve (fig. 2, valve assembly “10”) through a first port and a second port, respectively, of the switching valve (fig. 2, valve assembly “10”) (Title “Two-dimensional High-performance Liquid Chromatography/capillary Electrophoresis”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jorgenson.

Regarding claim 4, which depends on claim 1,
 Jorgenson reasonably teaches (at once envisaged) wherein the fluidic paths are defined by tubing (explicit for tubing 21, at once envisaged for other connections; col. 6, ll. 44-51 “All connecting tubing”).
Either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that (each of the claimed) fluidic paths are defined by tubing or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize conventional tubing for the expected purpose of convenient and commercial connections for fluidic paths, further inclusive of the advantageous of particular tubing types—such as fused silica tubing—notably inclusive of flexibility (See analysis of claim 5 for detailed analysis of fused silica).

Regarding claim 5, which depends on claim 4,
 Jorgenson teaches wherein (at least some) tubing is fused silica tubing (col. 7, ll. 25-35 “fused silica 50 tubing”).
Either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the other connecting tubing would likewise be fused silica tubing, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize fused silicon tubing for the known advantageous properties of excellent flexibility, chemical stability, tensile strength, and/or exacting tolerances. The Examiner additionally notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. 

Regarding claim 6, which depends on claim 4,
 Jorgenson teaches (see analysis of independent claim for claim interpretation) wherein a difference in the volume of the first fluidic path (see path between detector 51 and valve assembly “10”) from the sum of the volume of the second fluidic path (see fig. 1, path through tubing 21) and the volume of the third fluidic path (see path from valve 32 to tee 20, at least a portion thereof) does not exceed a volume variation based on a manufacturing tolerance of the tubing (Examiner again emphasizes that the structure of the paths are not claimed as part of the system and further that the start and end points of the paths therethrough are not claimed; additionally, this claim is a broadening limitation following the narrower limitation of the independent claim).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jorgenson in view of newly cited Moriarty (NPL HPLC TLC: Keeping Your Chromatography System in Tip-Top Condition; hereafter “Moriarty”).
Regarding claim 7, which depends on claim 4,
 Jorgenson is silent to where the tubing of one of the fluidic paths has a different diameter than a diameter of the tubing of another one of the fluidic paths.
However:
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, Moriarty teaches that are tradeoffs (e.g., between diameter, length, pressure) for choose the tubing (When it comes to tubing, the smaller the better. The tubing on your chromatography system should be short enough to minimize dead volume but long enough to provide flexibility in component positioning. In most cases, you want to choose a smaller-diameter tubing—commonly 0.15 to 0.75 mm in diameter—to reduce volume within the system. However, the trade-off is that the smaller the diameter, the higher the back pressure”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jorgenson’s tubing as convenient for reaching between components including compensating for total volume by appropriately changing diameter, and likewise to accommodate pressure issues by changes in diameter. The Examiner emphasizes that such modifications are recognized as within ordinary skill in the art.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jorgenson in view of newly cited Breadmore et al (NPL The Modulator in Comprehensive Two-Dimensional Liquid Chromatography; hereafter “Breadmore”).
Regarding claim 10, which depends on claim 1,
 Jorgenson teaches wherein the first fluidic loop valve (fig. 2, valve 32 with loop 33) has a sample fluidic loop (loop 33).
Jorgenson does not teach wherein the first fluidic loop valve has a plurality of sample fluidic loops each coupled to a respective pair of ports of the first fluidic loop switching valve.
However:
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Furthermore, Breadmore teaches wherein a fluidic lop vale has a plurality of sample fluidic loops each coupled to a respective pair of ports of the fluidic switching valve (Conclusion “valve with sample loops will be the better choice for a generic application”; section Non-Focusing Modulation Using Switching Valves “for semi-storage of collected fractions by multiple loops. The loops themselves were connected to two eight-port valves” and “The temporary storage of fraction in the sample loops allows for longer second dimension separations” and “advantage of multiple loops”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Jorgenson’s single sample loop valve with Breadmore’s well-known multiple sample loop valve thereby providing the expected advantage(s) of enabling semi-storage and/or for longer second dimension separations.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jorgenson in view of newly cited Dourdeville (US 20100171055 A1; hereafter “Dourdeville”).
Regarding claim 12, which depends on claim 1,
 Jorgensen is silent to wherein a portion of the routing valve and the first and second fluidic loop valves may be formed in a diffusion-bonded stator array.
Dourdeville teaches diffusion-bonding included diffusion-bonded stator array (fig. 14) (Title “Liquid-Chromatography Apparatus Having Diffusion-Bonded Titanium Components”; [0012] “any or all of the following advantages: reduced length and/or numbers of sections of interconnect tubing, easier fabrication, lower-cost fabrication, improved ease-of-use of capillary-scale and nano-scale LC, reduced dead-volume, reduced size, disposable devices, integrated devices, small devices, and high-pressure liquid chromatography in diffusion-bonded monoliths at pressures in excess of about 5,000 psi or 10,000 psi, and as high as about 15,000 psi, or higher”; [0039]-[0040] “diffusion-bonded stator assembly”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Dourdeville’s diffusion-bonding for any/all of Jorgensen’s valves for the expected manufacturing advantages and/or for ease of use and/or for resiliency to high pressures (see Dourdeville, [0012] for advantage details). 
Allowable Subject Matter
Claim(s) 2-3 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art of record appears to read on the aforementioned claimed invention as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, can be overcome. However upon Applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made. The Examiner further notes that this indication of allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. The Examiner therefore suggests that applicants overcome the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856